--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL SEPARATION AGREEMENT, WAIVER AND RELEASE
 
This SEPARATION AGREEMENT, WAIVER AND RELEASE (“Separation Agreement”) is
between Benihana, Inc. (“Employer”) and Taka Yoshimoto (“Employee”).
 
WHEREAS, Employee and Employer wish to set forth their respective rights and
obligations arising from the separation of Employee;
 
NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, Employer and Employee hereby agree as follows:
 
1.           Employment Separation.  Employee herewith resigns as an employee of
Employer and is separated from employment with Employer effective Friday,
December 18, 2009 (the “Separation Date”).  Employee acknowledges that, as of
the date of this Separation Agreement, except as set forth herein, Employee has
been paid all wages and benefits due for services rendered to Employer through
the Separation Date and any accrued but unused vacation or other leave or other
payments of any kind which are, under Employer’s policies, compensable at the
time of termination.
 
2.           Salary Continuation; Other Benefits.
 
(a)           Employer shall pay severance pay to Employee equal to twelve (12)
months’ salary, payable in twelve (12) equal payments of $19,340.66, less
required withholding and deductions, on or about the 15th day of each
month.  Payments to Employee shall begin on the 15th of the month following the
expiration of the Revocation Period (as defined below) and ending with the
payment on December 15, 2010 (the foregoing period referred to herein as the
“Term” of this Separation Agreement).
 
(b)           For purposes of the continuation coverage obligations under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), Employee’s
separation will be considered a COBRA qualifying event that occurred on the
Separation Date.  In connection with the execution of this Separation Agreement,
Employer will provide appropriate COBRA notices and election forms relevant for
such qualifying event.  Execution of this Separation Agreement by Employee will
be deemed to be an election to accept COBRA continuation coverage under
Employer’s medical insurance plan for Employee and his covered spouse and/or
dependents (as applicable).  During the Term, Employer will pay on Employee’s
behalf the COBRA premiums applicable only to Employee’s health insurance
coverage.  At the expiration of the Term, Employee will assume responsibility
for the payment of COBRA premiums if Employee wishes to continue to receive
COBRA insurance coverage.
 
(c)           All other forms of compensation, insurances and other benefits,
not expressly dealt with in this Section 2, shall terminate on the Separation
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Release.
 
(a)           For and in consideration of the promises and other valuable
consideration paid to Employee pursuant to this Separation Agreement, Employee,
for himself and for his heirs, executors, successors and assigns (collectively,
“Releasors”), hereby releases and discharges Employer, and all related and
affiliated entities, and all of their predecessors, successors, heirs or
assigns, and any past, present or future officers, directors, agents, owners and
employees (collectively, the “Releasees”) from any and all claims, demands,
causes of action, and liabilities of any kind whatsoever, whether known or
unknown, which the Releasors ever had or may now have against the Releasees from
the beginning of the world through the date of this Separation Agreement.
 
(b)           Without limiting the generality of Section 3(a) above or
characterizing the nature of the Releasors’ claims, this document releases the
Releasees from (i) any and all claims arising out of Employee’s employment or
termination of employment with Employer; (ii) any and all claims (whether based
on a federal, state or local stature, or court decision) including, but not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, the American with Disabilities Act, the Employee
Retirement and Income Security Act, and the Florida Civil Rights Act; (iii) any
and all claims for breach of contract; (iv) any and all claims for lost wages,
bonuses, back pay, front pay, employee benefits, including severance pay, or for
damages or injury of any type whatsoever, including, but not limited to,
defamation, injury to reputation, intentional or negligent infliction of
emotional distress, (whether arising by virtue of statute or common law, and
whether based upon negligent or willful actions or omissions); and (v) any and
all claims for compensatory or punitive damages, attorneys’ fees, costs and
disbursements which the Releasors ever had, now have or hereafter can, shall or
may have against the Releasees for, upon or by reason of any actual or alleged
act, omission, transaction, practice, conduct, occurrence or other matter up to
and including the date of the execution of this Separation Agreement by
Employee, except for those rights expressly reserved in this Separation
Agreement.
 
(c)           Employee acknowledges that Employee fully understands and agrees
that this Separation Agreement shall operate as a complete defense to any claim
or entitlement which hereafter may be asserted by Employee or any other person
acting on Employee’s behalf, against Employer for or on account of any matter or
thing whatsoever arising out of or in any way based upon the circumstances,
facts, and events relating to Employee’s employment and separation from
employment.  This Separation Agreement does not prohibit Employee from
participating in an investigation conducted by the EEOC.
 
4.           No Admission.  The making of this Separation Agreement is not
intended, and shall not be construed, as any admission that Employer or any of
the Releasees has violated any federal, state, or local law, or has committed
any wrong against Employee or any other person or entity.
 
5.           Resignation from Board of Directors.  Employee agrees to resign as
a member of the Board of Directors of Benihana, Inc. effective December 18,
2009.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Non-Disparagement.
 
(a)           Employee covenants that, except to the extent required by law, he
will not make to any person or entity any statement, whether written or oral,
that directly or indirectly impugns the integrity of, or reflects negatively on
the Employer or any of its employees, officers or directors, or that denigrates,
disparages or results in detriment to the Employer or any of its employees,
officers or directors.  This section does not prohibit any truthful statement
made to any government agency in the context of an official investigation.
 
(b)           Employee covenants and agrees that he will not communicate with or
speak to any chef, chief chef, regional chef, general manager, restaurant
manager, or regional manager of Benihana, Inc. regarding Benihana, Inc. or its
officers, employees, directors, or agents.
 
7.           Confidentiality.
 
(a)           For purposes of this Separation Agreement, “Confidential
Information” includes, but is not limited to, any and all personal information
about the Employer’s customers, all records, files, reports, letters, memoranda,
records, data, flowcharts, agreements, information, and other secret,
confidential or proprietary information of any nature relating to Employer, its
owners and customers, its affiliates and subsidiaries, and their parents,
officers, board members or employees, which is not generally available to the
public.
 
(b)           Except as required by law, Employee shall not disclose to or
discuss with any person or entity any information concerning (i) any matter
relating directly or indirectly to this Separation Agreement, (ii) the
termination of Employee’s employment with Employer, or (iii) Employer’s
Confidential Information.  Employee hereby warrants and guarantees that he has
surrendered to Employer all documents and data of any kind, including electronic
versions of documents and data in machine-readable form, and any and all
reproductions, in whole or in part, of any items relating to Confidential
Information and has not made or retained any copy or extract of such documents,
data or reproductions.  Employee hereby further warrants and guarantees that no
Confidential Information exists on any computers, computer storage devices or
other electronic media that were at any time within Employee’s control, other
than those which remain at, or have been returned to, Employer.
 
(c)           Employee agrees to give Employer written notice of any and all
attempts to compel disclosure or production of any Confidential Information or
other information as to which disclosure is prohibited by this Separation
Agreement.  Such written notice shall be provided as soon as reasonably possible
after the Employee becomes aware of such attempt to compel such information and
not less than five (5) days before compliance with any subpoena or order is
requested or required.
 
8.           Non-Solicitation.  Employee agrees that he will not, directly or
indirectly, for his own account or as an agent, employee, officer, director,
trustee, consultant or member, partner, shareholder or other equity holder of
any corporation, firm, company, partnership or other entity employ, or solicit
the employment, of any person who was employed by Employer or its affiliates on
the date of this Separation Agreement or within six (6) months prior to such
date.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Employee Cooperation.  Employee shall make himself available at
reasonable times and places throughout the Term to:
 
(a)           fully cooperate and assist with the transition of Employee’s
duties and responsibilities;
 
(b)           fully cooperate and assist with any examination of the Employer
and any parent, subsidiary, successor or affiliate of Employer, conducted by
regulatory authorities having jurisdiction over the Employer, including
attendance at meetings and production of notes and records that may be in
Employee’s possession; and
 
(c)           fully cooperate and assist the Employer and any parent,
subsidiary, successor or affiliate of Employer, in any internal investigations
or audits.
 
Employer will reimburse Employee any reasonable out of pocket expenses
associated with requests for assistance under this Section, including travel,
lodging and meals.
 
10.           Return of Employer Property.  As a condition precedent to
receiving any consideration under this Separation Agreement, Employee agrees to
return immediately all Employer’s property in Employee’s custody or possession,
whether created by Employee or others, including but not limited to any keys or
electronic cards providing access to any of Employer’s facilities, personal or
laptop computers, handheld computers, the originals and all copies of all
documents, files, reports, letters, memoranda, records, data, flow charts,
promotional materials, agreements, market studies and other tangible material
containing confidential or proprietary information concerning the Employer, its
affiliates, subsidiaries, officers, board members of employees.
 
11.           Breach.  Any material breach by Employee of sections 6 through 10
of this Separation Agreement shall be considered a breach for which Employer
shall be entitled to cease the additional payments and benefits described in
Section 2 of this Separation Agreement, in addition to any other remedies to
which the Employer may be entitled by law.
 
12.           Remedy.  In order to enforce compliance with this Separation
Agreement, Employee acknowledges that the failure to comply with the provisions
of this Separation Agreement will cause Employer irrevocable harm and that a
remedy at law for such failure would be an inadequate remedy for
Employer.  Therefore, Employee consents that Employer may obtain an order of
specific performance, an injunction, a restraining order, or other equitable
relief from a court or arbitrator having jurisdiction.  The availability of
equitable relief shall not preclude Employer from recovering any monetary
damages to which it is entitled under applicable law.
 
13.           Miscellaneous.  This Separation Agreement is binding upon, and
shall inure to the benefit of, the parties and their respective heirs,
executors, representatives, successors and assigns.  Captions and headings in
this agreement are intended solely for convenience of reference and shall not be
used in interpretation of this Separation Agreement.  This Separation Agreement
shall be governed by the substantive and procedural laws of the State of
Florida.  The failure of any provision of this Separation Agreement shall in no
manner affect the right to enforce the same, and the waiver by any party of any
breach of any provision of this Separation Agreement shall not be construed to
be a waiver of such party of any succeeding breach of such provision or a waiver
by such party of any breach of any other provision.  The venue for any claim or
action by either party against the other in connection with any provision of
this Separation Agreement shall be in a court in the State of Florida and in the
County of Broward.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Attorneys’ Fees.  With the exception of a claim arising under the
ADEA, the prevailing party shall be entitled to any attorneys’ fees and court
costs incurred in enforcing this Separation Agreement or in defending any claim
brought in violation hereof.
 
15.           Opportunity to Review.  Employee acknowledges and warrants that:
 
(a)           He has had a reasonable period of time of not less than 21 days to
consider the terms and provisions of this Separation Agreement;
 
(b)           He has been advised by Employer in this writing to consult, and
has had adequate opportunity to consult with, an attorney of his choosing prior
to executing this Separation Agreement;
 
(c)           He has carefully read this Separation Agreement in its entirety,
has had an opportunity to have its provisions explained to him by an attorney of
his choosing, and fully understands the significance of all of its terms and
provisions; and
 
(d)           He is signing this Separation Agreement voluntarily and of his own
free will and assents to all of the terms and conditions contained herein.
 
(e)           Employee acknowledges and agrees that the consideration to be
provided to Employee, as set forth above in Section 2 of this Separation
Agreement, exceeds anything of value to which Employee would otherwise be
entitled in the absence of this Separation Agreement and is sufficient
consideration for Employee’s promises under this Separation Agreement.
 
16.            Effective Date.  This Separation Agreement shall not become
effective until the eighth day following its execution by Employee (the
“Effective Date”). Employee shall have the right to revoke this Separation
Agreement for a period of seven (7) days following his execution of this
Separation Agreement (the “Revocation Period”) by giving written notice by
personal delivery of such revocation to Darwin Dornbush, Chairman, c/o Dornbush,
Schaeffer, Strongin & Venglia, LLP, 747 Third Avenue, 11th Floor, New York, New
York 10017.  If Employee revokes this Separation Agreement prior to the
Effective Date, the promises and obligations contained herein shall be null and
void.
 
17.           Entire Agreement.  This Separation Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and the duties, compensation and benefits of Employee; and, except as otherwise
specifically provided herein, supersedes all prior communications,
representations, agreements, understandings, plans and arrangements between the
parties, whether oral or written.  This Separation Agreement cannot be amended,
supplemented, or modified except by an instrument in writing signed by the
parties against whom enforcement of such amendment, supplement or modification
is sought.
 
18.           Execution of Agreement.  This Separation Agreement may be executed
in counterparts, and upon such execution, shall be complete, and the terms,
provisions and obligations set forth shall be in full force and effect.
 
[remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
EMPLOYEE FURTHER STATES THAT HE HAS CAREFULLY READ THIS SEPARATION AGREEMENT, IT
HAS BEEN FULLY EXPLAINED TO HIM, THAT HE HAS HAD THE OPPORTUNITY TO HAVE IT
REVIEWED BY AN ATTORNEY, AND THAT HE FULLY UNDERSTANDS ITS FINAL AND BINDING
EFFECT, AND THAT THE ONLY PROMISES MADE TO HIM TO SIGN THE SEPARATION AGREEMENT
ARE THOSE STATED IN THE SEPARATION AGREEMENT, AND THAT EMPLOYEE IS SIGNING THIS
SEPARATION AGREEMENT VOLUNTARILY WITH THE FULL INTENT OF RELEASING EMPLOYER OF
ALL CLAIMS.


IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement.
 
 
 

      BENIHANA, INC.                           By:
/s/ Taka Yoshimoto
  By:
/s/ Richard C. Stockinger
   
Taka Yoshimoto
   
Richard C. Stockinger
   
 
   
Chief Executive Officer
 

 

Date:
December 22, 2009
  By:
December 22, 2009
 

 
 

STATE OF FLORIDA  )   :ss. COUNTY OF MIAMI - DADE )

 
 
On the 22nd day of December, in the year 2009, before me, the undersigned,
personally appeared TAKA YOSHIMOTO, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.
 
 
 
/s/ Mary Patricia Rodriguez    
Notary Public
 

 